DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on March 16, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of pending application number 16/223,881 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Drawings
The drawings were received on March 16, 2021.  These drawings are acceptable.
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: For the purposes of proper allowance of the claims, symbols N, K, J, and L are considered to be integers greater than 1.
Regarding claim 1, Johnson 20080143587 discloses a radar system comprising: an N number of transmit antennas; and an N number of phase shift keying (PSK) coders, each of the N PSK coders assigned a respective optimized transmitter code of a set of optimized transmitter codes, wherein each optimized transmitter code of the set comprises a sequence of K code chips, each optimized transmitter code of the set is orthogonal to every other optimized transmitter code of the set.
that is less than a sidelobe value of a cross-correlation of two matchinq transmitter codes, each PSK coder is configured to encode a K number of ranging waveform blocks according to the sequence of K code chips of the respective optimized transmitter code and produce a respective optimized coded sequence, and each of the N transmit antennas is configured to output the respective optimized coded sequence at the same time. The above novel feature, in combination with the other recited limitations in the claim, are not taught, suggested, or made obvious by Johnson or any other prior art of record, alone, or in combination.
Claims 2, 4, 5, and 21 are allowed by virtue of being dependent on claim 1.
Regarding claim 3, Johnson 20080143587 discloses a radar system comprising: an N number of transmit antennas; and an N number of phase shift keying (PSK) coders, each of the N PSK coders assigned a respective optimized transmitter code of a set of optimized transmitter codes, wherein each optimized transmitter code of the set comprises a sequence of K code chips, each optimized transmitter code of the set is orthogonal to every other optimized transmitter code of the set. 
The instant invention discloses spectral analysis of a cross-correlation between any two optimized transmitter codes results in sidelobes having a value no greater than a predetermined detection threshold, each PSK coder is configured to encode a K number of ranging waveform blocks according to the sequence of K code chips of the respective optimized transmitter code and produce a respective optimized coded sequence, and each of the N transmit antennas is configured to output the respective 
Regarding claim 6, Johnson 20080143587 discloses a radar system comprising: an N number of transmit antennas; and an N number of phase shift keying (PSK) coders, each of the N PSK coders assigned a respective optimized transmitter code of a set of optimized transmitter codes, wherein each optimized transmitter code of the set comprises a sequence of K code chips, each optimized transmitter code of the set is orthogonal to every other optimized transmitter code of the set. 
The instant invention discloses spectral analysis of a cross-correlation between any two optimized transmitter codes results in sidelobes having a value no greater than a predetermined detection threshold, each PSK coder is configured to encode a K number of ranging waveform blocks according to the sequence of K code chips of the respective optimized transmitter code and produce a respective optimized coded sequence, and each of the N transmit antennas is configured to output the respective optimized coded sequence at the same time, wherein the radar system further 
Claims 7-10 are allowed by virtue of being dependent on claim 6.
Regarding claim 10, the prior as indicated in fig. 1 of applicant’s drawing, discloses a radar system comprising: an N number of transmit antennas; an M number of receive antennas configured to receive reflected optimized coded sequences that were transmitted by one or more of the N transmit antennas and reflected off of a target, wherein each echo signal's original optimized coded sequence comprises a sequence 
The instant invention discloses an M number of joint matched filters, each of the M joint matched filters implementing N*K combination filters for each of the J range gate outputs, for a total of N*K*J combination filters, wherein each of the N*K*J combination filters is configured to simultaneously perform decoding and Doppler filtering of an echo signal. The above novel feature, in combination with the other recited limitations in the claim, are not taught, suggested, or made obvious by any other prior art of record, alone, or in combination.
Claims 12-18 are allowed by virtue of being dependent on claim 11.
Regarding claim 19, Johnson 20080143587 discloses an N number of transmit antennas; a waveform generator configured to produce unit ranging waveforms; a waveform concatenator configured to concatenate an L number of unit ranging waveforms to form a ranging waveform block; and an N number of phase shift keying (PSK) coders, wherein -9-82114479US01 each of the N PSK coders are assigned a first respective non-optimized transmitter code from a first set of non-optimized transmitter codes having a code length less than K, each of the N PSK coders are configured to repeat the first 
The instant invention discloses a first spectral analysis of a cross-correlation between any of the first set of non- optimized transmitter codes with the first respective non-optimized transmitter code results in a first plurality of peaks, a second spectral analysis of a cross-correlation between any of the second set of non-optimized transmitter codes with the second respective non-optimized transmitter code results in a second plurality of peaks, a spectral tracking algorithm that indicates that any peaks that correspond to consistent Doppler bins across the first and second spectral analyses indicate a correct peak, and wherein any peaks that correspond to inconsistent Doppler bins across the first and second spectral analyses are suppressed. The above novel feature, in combination with the other recited limitations in the claim, are not taught, suggested, or made obvious by John or any other prior art of record, alone, or in combination.
Claim 20 is allowed by virtue of being dependent on claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kishigami et al 20130176166 discloses a radar that generates signals obtained modulating code sequences at a multiple transmission cycles.
Durrant et al 5,832,028 discloses a method and apparatus for coherent serial correlation of a spread spectrum signal.
Jenn et al 20200011985 discloses continuous wave (CW) radar system for phase-coded time delayed transmit-receive leakage cancellation.
Corrubia et al 5,867,119 discloses precision height measuring device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648